21-22108-rdd      Doc 97       Filed 09/03/21 Entered 09/03/21 16:03:24               Main Document
                                            Pg 1 of 1



  DAVIDOFF HUTCHER & CITRON LLP
  Attorneys for The Williamsburg Hotel BK LLC
  120 Bloomingdale Road
  White Plains, New York 10601
  (914) 381-7400
  JAMES B. GLUCKSMAN, ESQ.
  jbg@dhclegal.com

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------X
  In re:

  96 WYTHE ACQUISITION LLC,                                              Chapter11
                                                                         Case No. 21-22108 (RDD)
                                      Debtor.
  -------------------------------------------------------------------X

           NOTICE OF ADJOURNMENT OF HEARING ON MOTION OF
          WILLIAMSBURG HOTEL BK LLC TO QUASH DEPOSITION AND
                         DOCUMENT SUPOENAS

          PLEASE TAKE NOTICE, that the hearing on the Motion of Williamsburg

  Hotel Bk LLC To Quash Deposition And Document Subpoenas in the above matter has

  been adjourned from September 10, 2021 at 10:00 a.m. to October 6, 2021 at 10:00 a.m.

  before the Honorable Robert D. Drain, Bankruptcy Judge, at the United States

  Bankruptcy Court, 300 Quarropas Street, White Plains, New York 10004 via Zoom for

  Government.

  Dated: White Plains, New York
         September 3, 2021
                                              DAVIDOFF HUTCHER & CITRON, LLP
                                              Attorneys for Williamsburg Hotel Bk LLC

                                              By: /s/ James B. Glucksman
                                                      James B. Glucksman.
                                                      120 Bloomingdale Road
                                                      White Plains, New York 10605
                                                      (914) 381-7400
                                                      JBG@dhclegal.com
